Citation Nr: 1806263	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to June 2001.  He had additional service in the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in July 2015 by videoconference at his local RO.  

In September 2015 the Board remanded the case for additional development.  In a June 2017 decision, the Board granted service connection for hallux valgus of the left foot, and denied service connection for a lumbar spine disability and for hearing loss.   The service connection claims for migraine headaches and hypertension were remanded for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required. 


REMAND

After the Board's June 2017 decision, the grant of service connection for left foot hallux valgus was implemented in a rating decision later that month.  

Although development on other issues was undertaken thereafter and rating actions were issued, the development set forth in the Board's June 2017 remand has not yet been accomplished.

As noted by the Veteran's representative in an October 2017 brief, new VA examinations for the hypertension and headaches claims have not been afforded to the Veteran.  Additionally, a supplemental statement of the case (SSOC) has not been issued pertaining to the two claims.  Therefore, the Board finds it necessary to remand the case for compliance with the June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Complete the development from the June 2017 Board remand as follows.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the headaches claim.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches are related to his active service. 

In rendering the opinion, the examiner should address the Veteran's statements with respect to an in-service head injury during service and the July 1998 treatment records indicating a possible concussion. 

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hypertension claim.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to his active service, or is caused by or aggravated by service-connected disability, to include depressive disorder with atypical features, and pain associated with any service-connected disability.  

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

